                        THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                No. 7:19-CR-00007-Dl

UNITED STATES OF AMERICA                      )
                                              )
                                              )       ORDER TO SEAL MEDICAL
       vs.                                    )       RECORDS (UNDER SEAL)
                                              )
                                              )
GERICK TURNER,                                )
                                              )
Defendant.                                    )


       FOR GOOD CAUSE SHOWN, the Defendant's Motion to Seal Medical Records is

allowed and the Clerk is directed to seal this order, and Motion to Seal Medical Records, except

that the clerk is authorized to provide filed copies of the Court's ruling on said motion to counsel

for the Defendant and the Government.

       SO ORDERED, this the _8__ day of              µ     rfAa...r   f              2021.




                                              Jams C. Dever, III
                                              US District Court Judge




          Case 7:19-cr-00007-D Document 49 Filed 02/08/21 Page 1 of 1
